Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/7/2021.  Claims 1, 4, 6, 9-11, 13, 15, 17 & 19- 20 have been amended.  Claims 2-3, 5, 7-8, 12, 14, 16 & 18 have been canceled and claims 21- 29 have been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1, 4, 6, 9-11, 13, 15, 17 & 19-29 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, 9-11, 13, 15, 17 & 19-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 15 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breil et al. (WO2017144319A1).
Breil discloses: 
1: A computer-implemented method for prediction of a roadwork zone, the method comprising:
(see Breil at least fig. 1 and Abstract "first road sign and second road sign");
processing map data, first sensor data, or a combination thereof associated with the first road segment to determine a presence or an absence of a roadwork zone on the first road segment, wherein the first sensor data include traffic sign information on the first road segment, probe data of one or more vehicles travelling on the first road segment, a change in lane markings of the first road segment, or a combination thereof (see Breil at least fig. 1 and Abstract "front-facing camera, position sensor--GNSS sensor, and traffic signs [160,170]");
processing second sensor data associated with the second road segment (see Breil at least fig. 1 and Abstract "front-facing camera, position sensor--GNSS sensor, and traffic signs [160,170]"); and
determining a presence of the roadwork zone on the second road segment based on the map data, the first sensor data, and the second sensor data (see Breil at least fig. 1-2 and Abstract "determining construction site based on sensor data, position information and speed sensors").
4: further comprising: determining an increasing speed funnel based on two or more consecutive speed limit signs indicating a gradual reduction in speed limit or a decreasing speed funnel based on two or more consecutive speed limit signs indicating a gradual increase in speed limit; and determining a change in traffic speed for the first road segment and the second road segment based on the increasing speed funnel or the decreasing speed funnel (see Breil at least fig. 1-2 and Abstract "1ST road sign indicating reduction of speed limit, 2nd road sign indicating lifting reduction of speed limit, GNSS sensor determining the actual speed, or wheel speed").  
13: A system for prediction of a roadwork zone the system comprising: 4Attorney Docket No.: P9051US00Patent at least one memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to: divide a road into a plurality of segments of pre-determined (see Breil at least fig. 1-2 and Abstract “see claim 1 above”).    
15: wherein the at least one processor is further configured to: determine an increasing speed funnel based on two or more consecutive speed limit signs indicating a gradual reduction in speed limit or a decreasing speed funnel based on two or more consecutive speed limit signs indicating a gradual increase in speed limit; and determine a change in traffic speed for the first road segment and the second road segment based on the increasing speed funnel or the decreasing speed funnel (see Breil at least fig. 1-2 and Abstract “see claim 4 above”).
20: A non-transitory computer-readable storage medium for prediction of a roadwork zone on a road, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: dividing a road into a plurality of segments of pre-determined length, wherein the plurality of segments include a first road segment and a second road segment; processing map data, first sensor data, or a combination thereof associated with the first road segment to determine a presence or an absence of a roadwork zone on the first road segment, wherein the first sensor data include traffic sign information on the first road segment, probe data of one or more vehicles travelling on the first road segment, a change in lane markings of the first road segment, or a combination thereof; processing second sensor data associated with the second road segment; and (see Breil at least fig. 1-2 and Abstract “see claim 1 above”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-11, 17, 19 & 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Breil in view of Ferguson et al. (US 20140309833 A1).
As per claim 6, Breil discloses the invention as detailed above. 
However, Breil does not appear to explicitly disclose further comprising: determining a target vehicle is approaching the second road segment with the roadwork zone; and generating a notification and deactivating an autonomous driving mode of the target vehicle within a pre-determined duration threshold.
Nevertheless, Ferguson—who is in the same field of endeavor—discloses further comprising: determining a target vehicle is approaching the second road segment with the roadwork zone; and generating a notification and deactivating an autonomous driving mode of the target vehicle within a pre-determined duration threshold (see Ferguson at least fig.1 -11 and in particular fig. 1, 7 & 11and Abstract & par. 5-10 & 23 “determining whether to switch to manual mode when detecting construction zone area”).

Motivation for combining Breil and Ferguson not only comes from knowledge well known in the art but also from Ferguson (see at least par. 2 & 23). 
Both Breil and Ferguson disclose claim 9: further comprising: determining an end of the roadwork zone on the second road segment based on the second sensor data, wherein the second sensor data indicate an absence of the traffic sign information pertaining to roadwork and a presence of the decreasing speed funnel; and activating [[an]] the autonomous driving mode of the target vehicle travelling on the second road segment based on the determination (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 7 & 11and Abstract & par. 5-10 & 23 “determining switch from autonomous to manual mode”).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above.   
Both Breil and Ferguson disclose claim 10: wherein the map data comprises information on functional class, number of lanes, speed limits, rural flag, urban flag, tunnel flag, bridge flag, or a combination thereof associated with each of the first road segment and the second road segment (see Breil at least fig. 1-2 and Abstract “signs 160 & 170” and see Ferguson at least fig.1 -11 and in particular fig. 1, 4- 7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above.   
Both Breil and Ferguson disclose claim 11: further comprising: determining one or more road features based on the map data, wherein the road features comprise information about one or more of (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above.   
Both Breil and Ferguson disclose claim 17: wherein the at least one processor is further configured to: determine a target vehicle is approaching the second road segment with the roadwork zone; and generate a notification and deactivate an autonomous driving mode of [[a]] the target vehicle within a pre-determined duration threshold (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 19: further comprising: determine an end of the roadwork zone on the second road segment based on the second sensor data, wherein the second sensor data indicate an absence of the traffic sign information pertaining to roadwork and a presence of the decreasing speed funnel; and activate the autonomous driving mode of the target vehicle travelling on the second road segment based on the determination (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 21: further comprising: processing changes in nominal speed and traffic direction of the one or more vehicles travelling in the first road segment; and determining a change in traffic behavior in the first road segment based on average speed for a pre-determined time (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 22: wherein the pre-determined length of the plurality of segments include road segments with shorter length for higher resolution of detection of the roadwork zone or lengthier road segments for reducing memory storage (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 23: further comprising: processing the first sensor data and the second sensor data from the one or more vehicles travelling on the plurality of road segments to determine a derivative feature, 8Attorney Docket No.: P9051US00Patent wherein the derivative feature includes a number of positive observations of the roadwork zone in at least one road segment of the plurality of road segments based on total number of vehicles traversing the least one road segment (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 24: further comprising: processing the map data, the first sensor data, the second sensor data, or a combination thereof to extract a feature vector comprising one or more attributes of the map data, the first sensor data, the second sensor data, or a combination thereof, wherein the feature vector is applied as a training data for predicting the presence or the absence of the roadwork zone; and retrieving ground truth data for the first road segment, the second (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 25: further comprising: computing a predicted matching feature based on the feature vector; determining an accuracy level of the predicted matching feature is below a threshold level based upon comparison of the predicted matching feature and the ground truth data; and adjusting one or more parameters of the predicted matching feature to generate a prediction at the threshold level (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 26: further comprising: updating an existing roadwork zone overlay with the predicted matching feature based upon satisfaction of a pre-determined criteria (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 27: wherein the at least one processor is further configured to:Attorney Docket No.: P9051US00Patent process changes in nominal speed and traffic direction of the one or more vehicles travelling in the first road segment; and determine a change in traffic behavior in the first road segment based on average speed for a pre-determined time period of the one or more vehicles in the first road segment (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 28: wherein the at least one processor is further configured to: process the first sensor data and the second sensor data from the one or more vehicles travelling on the plurality of road segments to determine a derivative feature, wherein the derivative feature includes a number of positive observations of the roadwork zone in at least one road segment of the plurality of road segments based on total number of vehicles traversing the least one road segment (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 
Both Breil and Ferguson disclose claim 29: wherein the at least one processor is further configured to: process the map data, the first sensor data, the second sensor data, or a combination thereof to extract a feature vector comprising one or more attributes of the map data, the first sensor data, the second sensor data, or a combination thereof, wherein the feature vector is applied as a training data for predicting the presence or the absence of the roadwork zone; and retrieve ground truth data for the first road segment, the second road segment, based on the feature vector to indicate the presence or the absence of the roadwork zone (see Breil at least fig. 1-2 and Abstract and see Ferguson at least fig.1 -11 and in particular fig. 1, 4-7 & 11and Abstract & par. 5-10 & 23).
	Motivation for combining Ferguson and Breil, in the instant claim, is the same as that in claim 6 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663